

image011.jpg [image011.jpg]
PERSONAL AND CONFIDENTIAL


May 5, 2020


Stephen McMillan


Dear Steve,
I am very pleased to extend you this offer of employment with Teradata
Corporation and its affiliates (“Teradata” or “Company”) as President and Chief
Executive Officer, based in San Diego, and reporting to the Teradata Board of
Directors (the “Board”), subject to the conditions set forth below.
This letter outlines the key elements of your compensation and related
arrangements.
Base Salary: You shall receive a base salary of $800,000 on an annualized basis,
less applicable taxes and withholdings, which would be paid on the Company’s
normal bi-weekly payroll schedule and subject to change upon mutual agreement.
Management Incentive Plan: You will be eligible to participate in Teradata’s
Management Incentive Plan (the “MIP”), a performance-based annual incentive
program for executive officers. Under the MIP, the Compensation and Human
Resource Committee of the Board (the “Committee”) establishes an annual bonus
program based upon financial and/or strategic performance results achieved by
Teradata, as well as each eligible employee’s individual performance against
their business objectives. Your MIP target incentive opportunity shall equal
125% of your eligible gross base salary, which would bring your total targeted
annual incentive compensation opportunity to $1,000,000. The period of your
eligibility under the MIP will begin upon your start date of employment. The
first plan year of your incentive opportunity will be pro-rated based on the
time you are active in the plan year. Incentive awards are subject to
discretionary adjustment by the Committee together with the other independent
members of the Board as outlined in the MIP and, if earned, are paid in the
first calendar quarter following the program year. Historically, annual
incentive awards under the MIP have been paid out in cash.
Annual Equity Award (Performance-Based / Restricted Share Units): You will be
eligible to participate in Teradata’s annual equity award program for executive
officers. Annual awards are typically determined by the Committee together with
the other independent members of the Board in the first quarter of each year and
are generally compromised of a mixture of performance-based restricted share
units (“PBRSUs”) and service-based restricted share units (“RSUs”). The precise
nature of the award and vesting schedules will be determined by the Committee
together with the other independent members of the Board in its discretion. Your
annual equity award for 2020 shall have a target value of $8,500,000 (the “2020
Equity Award”). The actual number of shares for your 2020 Equity Award will be
determined by dividing the target value by the preceding 20-day average of
Teradata’s common stock prior to, but not including, the date of formal Board
approval of your appointment. The 2020 Equity Award shall be effective the first
business day following your hire date and allocated 60% to PBRSUs (subject to a
three (3)-year performance period commencing January 1, 2020 and achievement of
the same goals applicable to other senior executives of Teradata) and 40% to
RSUs (vesting in three (3) equal annual installments). The 2020 Equity Award
will be governed by the terms and conditions of your PBRSU and RSU equity award
agreements, which you will be required to accept in connection with the award.
In addition, for avoidance of doubt, Teradata’s standard practice with respect
to the settlement of PBRSU awards is to distribute any vested shares earned in
connection with such awards promptly after the performance achievement is
certified by the Committee in the first quarter following the end of the
applicable performance period. Notwithstanding the foregoing, in the event that
Page | 1 of 4

--------------------------------------------------------------------------------



the Company terminates your employment without Cause (as defined in the Teradata
2012 Stock Incentive Plan, as amended (the “Plan”)) and not as a result of your
disability or death, or you resign from the Company for Good Reason (as defined
below), then you shall be entitled to pro-rated vesting of the PBRSUs and RSUs
underlying the 2020 Equity Award, determined under the pro-ration methodology
employed by the Company from time-to-time (provided that your years of vesting
service for this purpose only shall be no less than 2 years) and, in the case of
PBRSUs for which the applicable performance period has not been completed as of
the date of termination, subject to actual achievement of the applicable
performance goals, as determined by the Committee after the end of the
performance period.
“Good Reason” means the occurrence of any of the following events without your
prior written consent in the event they are not remedied by the Company within
thirty (30) days after receipt of written notice thereof given by you to the
Company’s General Counsel: (a) a material reduction in your authority, duties
and responsibilities, excluding for this purpose any isolated, insubstantial and
inadvertent action not taken in bad faith; (b) any reduction in your annual base
salary; (c) the failure to pay annual or long-term incentive compensation to
which you are otherwise entitled under the terms and conditions of the
applicable Company incentive plan, at the time at which such compensation is
otherwise payable in the ordinary course of business or as soon thereafter as
administratively feasible; (d) a reduction of five percent (5%) or more in your
“target” or “maximum” annual or long-term incentive opportunity (other than any
such reduction that is applied across-the-board to senior executives of
Teradata); (e) the failure by the Company to continue in effect any equity
compensation plan in which you participate, unless a substantially equivalent
alternative compensation arrangement (embodied in an ongoing substitute or
alternative plan) has been provided to you, or the failure by the Company to
continue your participation in any such equity compensation plan on
substantially the same basis, in terms of the level of your participation
relative to other participants, excluding for this purpose any isolated,
insubstantial and inadvertent action not taken in bad faith; or (f) except as
required by law, the failure by the Company to continue to provide to you
employee benefits substantially equivalent, in the aggregate, to those enjoyed
by you under the qualified and nonqualified employee benefit and welfare plans
of the Company, including, without limitation, the life insurance, medical,
dental, health and accident, disability retirement, and savings plans, other
than a reduction of such benefits, in the aggregate, of less than 5% of
aggregate value of such benefits.
New Hire Grant Restricted Stock Unit Award: Teradata shall award you a one-time
grant of service-based RSUs (the “New Hire Grant”) with a target value of
$4,662,327, which is equal to the product of (i) the number of share units that
you will forfeit upon resignation from your current employer, which we agree
equals 36,096 share units, and (ii) the preceding 20-day average of your current
employer’s common stock prior to, but not including, the date of formal Board
approval of your appointment (the “Target Value”). The actual number of RSUs for
your New Hire Grant will be determined by dividing the Target Value by the
preceding 20-day average of Teradata’s common stock prior to, but not including,
the date of formal Board approval of your appointment. The New Hire Grant will
be effective the first business day following your hire date and vest as
follows: (i) 45% of the RSUs on December 1, 2020, (ii) 42% of the RSUs on the
first anniversary of the date of grant, and (iii) the remaining RSUs (i.e., 13%
of the RSUs) on the second anniversary of the date of grant, in each case
subject to your continued employment with Teradata and subject to the other
terms and conditions set forth in the applicable equity award agreement.
Notwithstanding the foregoing, in the event that the Company terminates your
employment without Cause (as defined in the Plan) and not as a result of your
disability or death, or you resign from the Company for Good Reason (as defined
above), then any unvested portion of the New Hire Grant shall vest in full.
Cash Signing Bonus: You will receive a one-time cash signing bonus in the amount
of $500,000, minus applicable taxes and withholdings, which shall be payable to
you in the first payroll cycle after you have completed thirty (30) days of
continuous and satisfactory employment with Teradata.
If, after receipt of your signing bonus, your employment is terminated for Cause
(as defined in the Plan) or if you terminate your employment for any reason
other than Good Reason (as defined above) within twelve (12) months of your
first day of employment with Teradata, you agree to repay $250,000 (net of
taxes) of the signing bonus, and Teradata may withhold these sums from any
compensation otherwise due to you. If your employment is terminated for Cause
(as defined in the Plan) or if you terminate your employment for any reason
other than Good Reason (as defined above) between twelve (12) and twenty-four
(24) months of your first day of employment with
Page | 2 of 4

--------------------------------------------------------------------------------



Teradata, you agree to repay $125,000 (net of taxes) of the signing bonus, and
Teradata may withhold these sums from any compensation otherwise due to you.
Stock Ownership Guidelines: The Chief Executive Officer position is subject to
Teradata's Stock Ownership Guidelines holding requirement as established by the
Committee, currently, 6x annual base pay for the CEO, which are subject to
change from time to time at the Committee’s discretion.
Executive Severance Plan and Change in Control Plan: You shall participate as a
Level I participant in the Teradata Executive Severance Plan (the “ESP”) and
shall participate under the Teradata Change in Control Severance Plan (the “CIC
Plan”). You shall be designated by the Committee as an eligible participant in
both plans effective upon your start date of employment with Teradata; however,
each plan is subject to amendment or termination by Teradata in accordance with
the terms of each plan, and your participation in the ESP is subject to your
signing a participation agreement under the ESP. A copy of each plan, as well as
the participation agreement for the ESP reflective of the provisions of this
offer letter, will be provided to you under separate cover.
Your participation agreement under the ESP shall provide that (i) a Qualified
Termination (as defined in the ESP) includes termination of your employment by
you for Good Reason (as defined above) at any time (and not just in connection
with a change in control), and (ii) upon a Qualified Termination (as defined in
the ESP and as modified by the foregoing clause (i)), in addition to any
applicable vesting provided for under Section 4(b)(v) of the ESP or the
applicable award agreement, and subject to the terms and conditions of the ESP,
with respect to any outstanding but unvested PBRSUs or RSUs, (a) you will be
treated as having attained age 55 at the time of your termination of employment
for purposes of determining the vesting of such awards under Section 4(b)(v) of
the ESP, and (b) the additional year of vesting credit provided under Section
4(b)(v)(ii) of the ESP for purposes of calculating the vesting of RSU awards
shall also be provided to you for purposes of determining the vesting of PBRSU
awards, provided that payout of any such PBRSUs shall be subject to actual
performance results as determined by the Committee after the end of the
applicable performance period.
Travel Allowance: Because your principal place of employment will be Teradata’s
office in San Diego, California when you are not otherwise traveling for
business, subject to Committee approval, you will be eligible to commute to San
Diego to perform your duties hereunder. You shall receive a gross monthly
allowance of $15,000 to cover these commuting costs, such as the cost of
airfare, lodging and a rental car or ride services (the “Allowance”). The
Allowance shall be treated as taxable compensation to you but shall not be
considered a part of your normal or expected compensation for purposes of
calculating severance payments, bonuses, long-service awards or retirement
benefits or similar payments. The Company shall have no other obligation to
reimburse you for any costs related to your commuting expenses, nor will it
assume any liability for lease agreements should you wish to lease an apartment.
The Allowance may be revisited by the Committee on an annual basis.
Travel: Any business-related travel will be reimbursed as a Company business
expense. Such expenses include the cost of airfare, lodging, and a rental car or
ride services. Travel expenses will be reimbursed upon receipt, in accordance
with the Company’s Travel and Expense Policy. In addition, in connection with
any business travel for the Company and your commute to San Diego,
notwithstanding anything to the contrary in the Company’s Travel and Expense
Policy, you will be permitted to fly business or first class for flights of any
duration whether internationally or domestically.
Tax Matters: Notwithstanding any other provision of your offer letter, Teradata
may withhold from any amounts payable hereunder, or any other benefits received
pursuant hereto, such minimum federal, state and/or local taxes as shall be
required to be withheld under any applicable law or regulation.
Benefits: As an employee of the Company, you will be eligible to participate in
the standard benefit plans offered to similarly situated employees by Teradata,
subject to plan terms and generally applicable company policies. A full
description of these benefits is available for your review. Teradata may change
its benefit programs from time to time in its discretion; provided; however,
that your prior consent will be required in the event that the Company material
reduces your aggregate benefit levels unless such changes are required by
applicable law.
Indemnification and D&O Coverage: The Company shall indemnify you to the full
extent provided for in its corporate certificate of incorporation, bylaws or any
other indemnification policy or procedure as in effect from time to time and
applicable to its other directors and officers and to the maximum extent that
the Company
Page | 3 of 4

--------------------------------------------------------------------------------



indemnifies any of its other directors and officers, and you will be entitled to
the protection of the insurance policies the Company maintains generally for the
benefit of its directors and officers against all costs, charges, liabilities
and expenses incurred or sustained by you in connection with any action, suit or
proceeding to which you may be made a party by reason of you being or having
been a director, officer or employee of the Company or any of its affiliates or
you serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this letter) pursuant to the terms and conditions of such policies.
Board Service: The Board shall elect you as a director of Teradata upon
commencement of your employment. During your service as Chief Executive Officer
of Teradata, the Company shall cause the Committee on Directors and Governance
of the Board (the “Governance Committee”) to nominate you to serve as a member
of the Board each year that your term of Board service is to be slated for
reelection to the Board. If the Company’s stockholders vote in favor of the
Governance Committee’s nomination for you to serve as a member of the Board, you
agree to serve in such capacity. Any service on the Board shall be without
additional compensation. Notwithstanding the foregoing, upon the termination of
your service as Chief Executive Officer (whether voluntarily or involuntarily or
as a result of resignation or removal), you shall immediately resign from all
positions that you hold or have ever held with the Company and its affiliates,
including your position on the Board. You agree to execute any and all
documentation to effectuate such resignations upon request by the Company but
shall be treated for all purposes as having so resigned upon removal or
resignation as Chief Executive Officer, regardless of when or whether you
execute any such documentation.
Legal Fee Reimbursement: The Company agrees to reimburse you for reasonable
attorney’s fees associated with legal review of this letter in an amount up to
$10,000, upon receipt of invoice(s) for such fees.
By accepting an offer of at-will employment, you must agree to the Conditions of
Employment outlined in Attachment A, including but not limited to the
restriction of disclosure of any trade secret or confidential/proprietary
information during your employment at Teradata, satisfactory outcome of
background and reference checks, and proof of identity and legal authorization
to work.
Upon commencement of your employment, this letter, together with Attachment A
and your Employee Confidential Information and Inventions Assignment Agreement,
forms the complete and exclusive statement of your employment agreement with
Teradata. It will supersede any other agreements or promises made to you by
anyone, whether oral or written. Changes in your employment terms, other than
those changes expressly reserved to Teradata’s discretion in this letter,
require a written modification signed by you and an officer of Teradata.
Steve, we are excited to provide this offer and look forward to the
contributions you will bring to the Teradata team and we know that you share
this enthusiasm. The offer assumes a start date of June 8, 2020, unless
otherwise mutually agreed.
If you have any questions regarding the details set forth above, please do not
hesitate to contact me.
Sincerely,
TERADATA CORPORATION
By:_____________________________________
Michael P. Gianoni, Chairman




ACCEPTANCE:


I accept the offer of employment by Teradata Corporation on the terms described
in this letter.
_____________________________________
Page | 4 of 4

--------------------------------------------------------------------------------



Stephen McMillan 


Date:________________________________






Page | 5 of 4


--------------------------------------------------------------------------------



ATTACHMENT A
CONDITIONS OF EMPLOYMENT
Teradata requires employment candidates to successfully complete various
employment documentation and processes. This offer of employment is conditioned
upon your satisfying and agreeing to the criteria outlined below. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions. You assume any and all risks associated with terminating
any prior or current employment or making any financial or personal commitments
based upon Teradata’s conditional offer.
Pre-employment Background and Reference Checks: This offer of employment is
conditioned upon successful completion of a background and reference checks. By
accepting this offer and these conditions you will agree to provide Teradata
permission to conduct both of these checks and release the results to Teradata
designated officials. Following acceptance of the offer you will receive an
e-mail with the subject Action Required to Complete Background Check for
Teradata Employment with a link to initiate the background check process. Please
submit your information within three days of receipt of the link.
U.S. Employment Eligibility. As required by federal law, you must provide
satisfactory proof of your right to work in the United States. You will be
required to complete an I-9 form and submit acceptable documentation (as noted
in the I-9 form) verifying your identity and work authorization within three (3)
days of your employment start date.
Confidential Information. You must read, execute, and agree to abide by
Teradata’s Employee Confidential Information and Invention Assignment Agreement,
which prohibits unauthorized use or disclose of Teradata’s proprietary
information, among other obligations.
Mutual Agreement to Arbitrate. You must read, execute, and agree to abide by
Teradata’s Mutual Agreement to Arbitrate all Employment Related Claims, which
provides for final and binding arbitration of any unresolved employment-related
disputes that may arise between you and Teradata.
Code of Conduct & Conflicts of Interest Certifications. You agree to read and
abide by Teradata’s Code of Conduct and to disclose in writing all actual and
potential conflicts of interest which pertain to you. Teradata’s Code of
Conduct, which includes the contact information for Teradata’s Ethics Helpline,
will be provided to you on your first day of employment, and can also be
accessed here: https://assets.teradata.com/pdf/Code-of-Conduct.pdf. You will be
required to take Teradata’s Code of Conduct training and certify in writing your
commitment to reading and complying with the Code of Conduct and disclosing all
conflicts in interest no later than thirty (30) days after your employment start
date. An email with a link to the training will be sent you on or shortly after
your start date of employment.
No Employment Restrictions. By accepting and signing this document, you certify
to Teradata that you are not subject to any restrictions by virtue of any prior
employment which would preclude or restrict you from performing the position
being offered in this letter, such as non-competition, non-solicitation, or
other work-related restrictions. This offer is further conditioned upon Teradata
confirming that there are no export restrictions applicable to your employment
No Improper Use of Information of Prior Employers and Others. Teradata respects
the intellectual property rights of other companies. You should not bring with
you to your Teradata position any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality, nor in any other way disclose or use such information while
employed by Teradata. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by
Teradata. Your managers and colleagues will be instructed to not accept any such
confidential information of another company, and you will be subject to
discipline up to and including termination of employment for disclosure of such
information.
Employment At Will. This document reflects the general description of the terms
and conditions of your employment with Teradata. Teradata has in place other
policies which govern your employment relationship with Teradata, which it may
change from time to time in its discretion. Your offer letter, this attachment,
and these policies are not a contract of employment for any definite duration of
time. Your employment at Teradata will be “at-will”, meaning either you or
Teradata have the right to discontinue the employment relationship with or
without cause at any time and for any reason whatsoever. Your employment at-will
status can only be modified in a written agreement signed by you and by an
officer of Teradata.

